Cranch, C. J.
delivered the opinion of the Court.
(Thruston, J., absent.)
It is understood by the Court that the vessels for which the harbor-master, McKnight, the appellee, has charged his fees, in this case, were vessels employed as packets which came from Philadelphia through the Delaware Canal, from the Delaware Bay to the Chesapeake Bay, and thence to Alexandria. These vessels, we think, come within the meaning of the term bay-craft, in the Act of Assembly of Virginia, respecting harbor-masters, January 18th, 1798, pp. 14, 381, and that the harbor-master is not entitled to fees in such cases. The act does not confine the term “ bay-craft” to Virginia vessels, nor is there any evidence that it has been so confined during the long practice under the law. Bay-craft belonging to, or coming from Maryland, have been considered, in practice, as much exempt from fees as Virginia bay-craft ; and the fact that the craft came from Philadelphia through Delaware and Maryland cannot make any difference in principle. If the act could be considered as giving an exclusive advantage to Virginia vessels, I doubt whether it would not be void, as derogating from the exclusive right given to Congress by the Constitution of the United States, to regulate commerce among the several States.
I am therefore of opinion that the judgment of the justice was erroneous, and must be reversed with costs.
Morsell, J., concurred.
Judgment reversed, with costs.